Citation Nr: 0534062	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  03-07 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial increased evaluation for valvular 
heart disorder, including residuals from rheumatic fever, 
bacterial endocarditis with mitral valve prolapse and mitral 
valve insufficiency, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1999 to 
November 2000.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for residuals from 
rheumatic fever, bacterial endocarditis with mitral valve 
prolapse and mitral valve insufficiency, evaluated at 10 
percent disabling from November 22, 2000.  A notice of 
disagreement was received in December 2001, a statement of 
the case was issued in January 2003, and a substantive appeal 
was received in March 2003.  


FINDING OF FACT

The veteran's service connected valvular heart disorder, 
including residuals from rheumatic fever, bacterial 
endocarditis with mitral valve prolapse and mitral valve 
insufficiency, is manifested by generalized fatigue, 
limitations in activity level, continuous medication, and 
achievement of 8 METs on treadmill stress testing, and with 
some evidence suggesting cardiac hypertrophy; ejection 
fraction is above 50 percent.  


CONCLUSION OF LAW
	
The criteria for entitlement to a disability evaluation of 30 
percent (but no higher) for the veteran's service connected 
valvular heart disorder, including residuals from rheumatic 
fever, bacterial endocarditis with mitral valve prolapse and 
mitral valve insufficiency, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7, 
Diagnostic Code 7000 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107 and 5126 (West 2002); see also 38 C.F.R. §§ 
3.102, 3.156(a), and 3.326(a) (2005).  Under the VCAA, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R §§ 3.159(b)(1) (2005); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that the claimant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to the issue on appeal.  The discussions in 
the rating decision, statement of the case and supplemental 
statement of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a March 2005 VCAA letter, 
the veteran was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).

The RO sent a supplement to the March 2005 VCAA letter in 
September 2005 that notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
Thus, the requirements of 38 C.F.R. § 3.159(b)(1) have been 
met.  The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, in November 2000, the 
veteran claimed service connection for rheumatoid fever with 
associated mild to moderate aortic insufficiency, which was 
granted in a July 2001 rating decision and assigned a 10 
percent disabling evaluation.  The veteran completed his 
appeal in March 2003.  In March 2005, a VCAA letter was 
issued and in September 2005, a supplemental letter was 
issued.  The VCAA letter and supplement notified the veteran 
of what information and evidence is needed to substantiate 
his claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notices provided to the veteran in March 2005 and September 
2005 were not given prior to the first AOJ adjudication of 
the claim, the notices were provided prior to certification 
of the veteran's claim to the Board in October 2005.  The 
contents of the notices fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, a VA 
Examination report and a VA fee-based examination report.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4) (2005).  No additional pertinent 
evidence has been identified by the claimant.  

The veteran was afforded a VA examination in December 2000 
and a VA fee-based examination in February 2005.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports 
obtained contain sufficient information to decide the issue 
on appeal.  See Massey v. Brown, 7 Vet.App. 204 (1994).  
Thus, the Board finds that a further examination is not 
necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected valvular heart disorder 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).

The veteran's service connected valvular heart disorder has 
been rated by the RO under the provisions of Diagnostic Code 
7000.  According to 38 C.F.R. § 4.104, Diagnostic Code (Code) 
7000, valvular heart disease (including rheumatic heart 
disease) is evaluated as totally disabling during active 
infection with valvular heart damage and for three months 
following cessation of therapy for active infection; or 
thereafter, with documented valvular heart disease resulting 
in chronic congestive heart failure, or workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  A 60 percent evaluation is 
awarded when there is more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 30 percent evaluation is warranted with a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on electro-
cardiogram, echocardiogram, or X-ray.  A 10 percent 
evaluation is warranted with a workload of greater than 7 
METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; continuous 
medication required.

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of METs at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of METs by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note 
(2).

In December 1999 and January 2000, while on active duty 
service, the veteran was diagnosed with acute rheumatic 
fever, acute and subacute bacterial endocarditis, mitral 
valve disorder, congestive heart failure and mitral and 
aortic valve insufficiency.  A June 2000 service 
echocardiogram showed normal left and right atrium, left and 
right ventricle, and pericardium.  The aortic valve was 
normal in appearance and in a trileaflet configuration.  
There was no aortic stenosis, but there was mild aortic 
insufficiency.  The mitral valve was also normal in 
appearance and no mitral stenosis.  There was moderate mitral 
insufficiency and the mitral valve demonstrated prolapse. 

A December 2000 VA exam confirmed that the veteran had 
rheumatic fever.  Further, the veteran had mitral 
insufficiency of a moderate-to-severe degree, and mild aortic 
insufficiency, but neither of them were causing any 
congestive heart failure.  The examiner noted that the 
veteran had congestive heart failure when he had bacterial 
endocarditis in December 2000 (the record indicates that the 
veteran actually was diagnosed with bacterial endocarditis in 
December 1999), but it was being adequately treated at the 
time with penicillin every three weeks.  The EKG was normal.  
The ejection fraction was reported to be between 60 and 70 
percent.  The impression from the chest x-ray was left atrial 
and right ventricular enlargement due to mitral regurgitation 
due to past rheumatic heart disease.  Current METs were 
reported as 16 to 18.

A contemporaneous echocardiogram done at a Naval hospital 
showed mild anterior mitral valve leaflet thickening, mild 
concentric left ventricular hypertrophy with preserved 
systolic function, trivial aortic insufficiency and mild to 
moderate mitral regurgitation.   

The next pertinent medical evidence of record is a June 2001 
VA echocardiogram, which showed that the aortic valve was 
normal with mild aortic insufficiency seen and that there was 
no stenosis and the ascending aorto was normal.  The mitral 
leaflets had a flattened systolic closure plane, but frank 
prolapse was not seen.  Further, the mitral leaflets were 
mildly diffusely thickened and there was mild bowing of the 
anterior mitral leaflet suggestive of commissural fusion, 
however, no significant mitral stenosis was detected.  Mild 
mitral regurgitation was noted.  Systolic flow in the right 
pulmonary veins were at the lower limits of normal.  The left 
atrium, left ventricle, right heart were all normal and there 
was no effusion of the pericardium.  There was trivial 
tricuspid regurgitation seen. 

Follow up VA echocardiograms in February 2003 and January 
2004 indicate that there were no significant changes since 
the previous reports.  The right and left heart were reported 
to be normal in size.  An ejection fraction of between 50 and 
64 percent was reported. 

A VA fee-based exam was performed in February 2005.  The 
heart examination was abnormal showing murmur possibly 
consistent with mitral regurgitation. However, there was no 
evidence of congestive heart failure, cardiomegaly or cor 
pulmonale.  The examiner changed the current diagnosis from 
endocarditis to rheumatic carditis because history appeared 
to be most consistent with this diagnosis.  The veteran 
achieved 8 METs on a treadmill stress test.  Based on the 
veteran's claims, the report notes that the veteran's 
functional impairment is generalized fatigue, with 
approximately three attacks in the last year, and generalized 
limits in activity level.  The veteran's current treatment is 
penicillin every three weeks to prevent valvular disease.  
The report also states that the condition did not result in 
any time lost from work. 

Although the report indicates that the full medical file was 
not available, it appears that the examiner had sufficient 
history and background to perform the examination and even to 
change the current diagnosis.  Thus, the Board finds that the 
examiner's report is sufficient for it to render a decision.  

In order to be entitled to a rating higher than 10 percent 
for the veteran's service-connected valvular heart disorder, 
there must be objective evidence that the disorder limits 
workload to greater than 5 METs but no greater than 7 METs 
resulting in dyspnea, fatigue, angina, dizziness, or syncope, 
or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  In the instant 
case, the most recent MET stress test showed that the veteran 
achieved 8 METs.  Thus, the current rating of 10 percent is 
warranted because the veteran's workload test is greater than 
7 METS but not greater than 10 METs resulting in dyspnea, 
fatigue, angina, dizziness or syncope and continuous 
medication is required.  However, the Board notes that there 
is some evidence suggesting cardiac hypertrophy.  Although 
not entirely clear, a December 2000 x-ray appears to have 
shown left atrial and right ventricular enlargement, and an 
echocardiogram during that same time period was interpreted 
as showing mild concentric left ventricular hypertrophy.  
Resolving all reasonable doubt in the veteran's favor, the 
Board finds that there is evidence of cardiac hypertrophy so 
as to warrant assignment of a 30 percent rating.  Moreover, 
after reviewing the evidence pertinent to the time period 
contemplated by this appeal, the Board further finds that a 
30 percent rating is warranted effective from November 22, 
2000.  Fenderson. 

However, the Board further finds that the preponderance of 
the evidence is against entitlement to a rating in excess of 
30 percent.  There is nothing in the competent evidence to 
suggest that his METS all within the range for the next 
higher rating of 60 percent, nor is there evidence of left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

Entitlement to a disability evaluation of 30 percent (but no 
higher) is warranted for the veteran's service connected 
valvular heart disorder, including residuals from rheumatic 
fever, bacterial endocarditis with mitral valve prolapse and 
mitral valve insufficiency, effective from November 22, 2000.  
To this extent, the appeal is granted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


